Citation Nr: 0427380	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-28 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
knee post-operative lateral meniscus with arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953.

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.  In this decision, the RO denied 
entitlement to a compensable evaluation for the veteran's 
right knee disability.  However, in July 2003, the RO granted 
an increased evaluation for the right knee disability to 10 
percent disabling.  The veteran continued his appeal.

The veteran was afforded a hearing (via videoconference) 
before a Veterans Law Judge (VLJ) from the Board of Veterans' 
Appeals (Board) in June 2004.  The VLJ that conducted this 
hearing will make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).


FINDING OF FACT

The veteran's right knee disability is characterized by pain, 
minimal swelling, and degenerative changes resulting in 
slight limitation of motion and an overall mild effect on 
functional ability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of right knee post-operative lateral meniscus with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5024 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of the letter to the veteran 
issued in July 2001.  In the letter, the veteran was told of 
the requirements to establish entitlement to an increased 
evaluation for his right knee disability.  He was also 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  This notification was provided prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision in 
February 2002.  The veteran was notified of the applicable 
laws and regulations, and the evidence reviewed by VA, in the 
July 2003 Statement of the Case (SOC) and March 2004 
Supplemental Statement of the Case (SSOC).  The content of 
these documents issued by VA complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran has identified private treatment 
regarding his claimed right knee disability.  However, this 
facility informed VA in July 2001 that it did not have any 
treatment records regarding the right knee disability.  The 
RO notified him of this facility's response in a letter 
issued in late July 2001.  At his hearing in June 2004, the 
veteran testified that he had not sought VA treatment for the 
right knee disorder since the 1970s.  VA has made repeated 
attempts in July 2001, October 2003, and January 2004 
requesting the veteran to identify pertinent medical evidence 
in regards to his right knee disability.  No other source has 
been identified by the veteran to have has treated his right 
knee in recent years.  In March 2004, the veteran informed VA 
that he did not have any additional evidence to submit in 
support of his appeal.  Based on this analysis, the Board 
finds that all medical evidence pertinent to the current 
claim has been obtained and associated with the claims file.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
examinations in March 2003 and January 2004 that were 
performed by a nurse practitioner.  However, the veteran's 
representative contended at his Board hearing in June 2004 
that these examinations were inadequate for rating purposes 
and the veteran should be given another VA compensation 
examination.  He argued that the compensation examination 
should have been given by a doctor of medicine, that based on 
the veteran's description these examinations were too brief 
and perfunctory in nature, and that the nurse practitioner 
(examiner) had a reputation as being "nasty" to veterans 
seeking compensation.

A review of the examination reports show that they provide 
detailed medical histories, findings on examination, and 
appropriate diagnosis/etiology opinions.  The examiner also 
provided detailed information on the increased levels of 
dysfunction associated with the right knee disability during 
periods of symptomatic flare-up.  See 38 C.F.R. § 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  At his 
hearing, the veteran appears to claim that his VA 
examinations were perfunctitory and consisted of brief 
manipulation of his knee joint.  As the veteran is not a 
healthcare professional and does not have the expertise to 
determine what testing and observation is appropriate for 
medical purposes, his testimony and opinions regarding this 
matter are not credible.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As noted above, the examination 
reports provided significant detail regarding the functional 
ability in the right knee and fully provided all evidence 
needed to apply the applicable rating criteria.  In addition, 
regardless of the examiner's reputation, the veteran has not 
provided any testimony or evidence indicating that examiner 
behaved in an inappropriate manner during his examinations.  
Finally, the examiner, while not a medical doctor, is a 
qualified healthcare professional.  There is no law, 
regulation, or court precedent that requires compensation 
examinations only to be performed by physicians.  The current 
examination reports are comprehensive, thorough, and provide 
all needed information to equitably apply the appropriate 
rating criteria and, therefore, are fully adequate for rating 
purposes regardless of the medical credentials of the 
examiner.  Based on this analysis, no additional VA 
compensation examination is required.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
An error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In the current case, VA has 
obtained all available and pertinent medical and lay 
evidence, and there is no indication that the timing of the 
veteran's notification or further notification would in any 
way change the outcome of the Board's decision.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of Right Knee Disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  With any form of arthritis, 
painful motion is an important factor of the rated disability 
and should be carefully noted.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology.  
Estaban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In written contentions and at his Board hearing in June 2004, 
the veteran has asserted that his right knee condition has 
deteriorated with increased pain, stiffness, swelling, 
instability, and loss of motion.  He reported that 
occasionally he will wear a brace on his knee, but denied any 
ongoing medical treatment for this disability.

The veteran was afforded a VA compensation examination in 
March 2003.  He complained of pain about the entire 
peripatellar region and lateral popliteal region about once a 
week that would last from a couple of hours to two to three 
days.  On a scale from 0 (no pain) to 10 (extreme pain), the 
veteran indicated that he felt 0 pain during periods of rest.  
The veteran reported periods of exacerbation approximately 
twice a month with swelling and increased pain in the knee.  
He rated the level of pain during exacerbation as 9.  These 
episodes would generally last a couple of days.  The veteran 
also complained of frequent stiffness.  He claimed that his 
right knee would give away approximately once a year.  He 
denied any weakness, locking, or recurrent subluxation in the 
knee.  The precipitating factors for his periods of 
exacerbation were sitting more than one hour, driving more 
than an hour, or twisting his knee.  He alleviated these 
periods with flexing his knee back and forth and with rest.  
The veteran indicated that he did not take any type of 
medication to alleviate his knee problems.  He reported that 
he did not use any type of brace, crutch, cane, or corrective 
shoes to alleviate his knee complaints.

During periods of exacerbation (reported to be twice a month) 
the veteran claimed that he could only walk a block or less.  
He denied having any other particular problem with his daily 
activities during periods of flare-up and stated that there 
was nothing that he simply could not do during these 
episodes.

On examination, there was mild valgus deformity.  The right 
knee was non-tender with no discoloration or swelling.  There 
was no laxity, limping, or guarding concerning the right 
knee.  The veteran was able to ambulate and get on and off of 
the examination table without problem.  The right knee 
measured the same as the left at 13 and 1/4 inches.  The right 
knee had full active range of motion with 110 degrees flexion 
and 5 degrees extension.  The veteran had pain in the right 
knee when this joint was deeply flexed.  X-ray of the right 
knee revealed mild degenerative changes with some 
chondrocalcinosis and possible joint effusion.  The 
assessment was mild degenerative osteoarthritis of the right 
knee. 

Another VA compensation examination was given to the veteran 
in January 2004.  He complained of increased pain in the 
right knee over the past ten years.  The veteran claimed that 
he had daily mild swelling in the right knee and frequent 
stiffness.  He noticed pain and fatigue in the right knee 
after walking approximately one mile.  He denied that his 
right knee had any weakness or instability, but indicated 
that when he stepped down on stairs or a curb his right knee 
would feel like it would give out.  He also denied any 
locking of the right knee.

At rest, the veteran indicated that his right knee pain was 
at 0.  However, he experienced pain at the level of 7, four 
or five times a day that would last a few seconds.  This pain 
was brought on by deeply flexing his right knee.  This type 
of episode was usually relieved by walking around.  Up to two 
times a week, the veteran would have episodes of right knee 
pain at the level of 10 that generally lasted from five to 
ten minutes.  The veteran acknowledged that he could walk 
during such episodes and that walking usually helped 
alleviate the episode.  The precipitating factor for his 
right knee problems was prolonged sitting with the knee 
deeply flexed and was usually alleviated by extending the leg 
and/or walking.  He reported that he continued to work 40 
hours a week as a transit driver and had not missed any work 
due to his right knee disability.  He denied ever being 
bedridden due to his right knee problems.  The veteran denied 
using a crutch, brace, cane, or corrective shoes.  He noted 
that his right knee disability did not prevent him from doing 
anything that he would otherwise usually do.  The veteran 
claimed that he could walk on a flat surface for 
approximately one mile.  

On examination, the veteran's gait was normal and he did not 
favor the right knee.  He was able to get on and off the 
examination table quickly without any guarding.  There was 
mild valgus deformity in the right knee, but no other 
deformity was found.  There was no discoloration or heat 
about the knee.  There was no palpable tenderness of the 
joint line, but there was mild pain with direct compression 
of the patella.  A small amount of effusion was noted in the 
popliteal region.  There was no crepitus.  Instability and 
laxity testing was negative.  There was no pain with varus 
and valgus stress and there was no ratcheting with deep 
flexion of the knee.  Range of motion testing reportedly 
showed full range with 100 degrees of flexion and extension 
to 0 degrees.  The assessment was mild to moderate 
osteoarthritis of the right knee.

The veteran's right knee disability is currently rated 10 
percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(traumatic arthritis) and 5259 (removal of semilunar 
cartilage).  According to Code 5259, symptomatic residuals of 
the removal of semilunar cartilage warrants a 10 percent 
evaluation.  This is the highest evaluation authorized under 
these criteria.

According to Code 5010, joints affected by degenerative 
changes are to be evaluated under the diagnostic criteria 
evaluating limitation of motion in the affected joint.  In 
the absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
is to be evaluated as 20 percent disabling Code 5010.  As the 
current degenerative changes only affect one major joint that 
is service-connected, a 20 percent evaluation under Code 5010 
would be inappropriate.

Regarding limitation of motion in an affected joint, the VA 
General Counsel held, based upon the principle set forth in 
Estaban, that a knee disability may receive separate ratings 
under diagnostic codes evaluating instability (Code 5257, 
5262, and 5263) and those evaluating range of motion (Codes 
5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23-97.  In 
accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes); see also 
VAOPGCPREC 9-98.  Finally, the General Counsel held that 
separate ratings under Code 5260 (leg, limitation of flexion) 
and Code 5261 (leg, limitation of extension) may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-2004.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  The veteran's flexion was at its worst on examination in 
January 2004 that noted only 100 degrees of flexion.  His 
right knee extension was at its worst in March 2003 when his 
extension was noted to be limited at 5 degrees.  This 
objective evidence reveals range of motion in the right knee 
substantially better than that warranting a higher evaluation 
under either Code 5260 (requiring limitation of flexion to 30 
degrees) or Code 5261 (requiring limitation of extension to 
15 degrees).  

At his hearing in June 2004, the veteran claimed that he 
experienced locking in his right knee.  However, he has twice 
denied such symptoms during his examinations in March 2003 
and January 2004.  There is no objective evidence of locking 
in the right knee.  However, there is objective evidence of 
effusion and swelling associated with the right knee.  These 
symptoms have not been associated with any objective findings 
of dislocation of the right knee joint.  In fact, the 
examination of January 2004 noted the swelling to be 
"small" and radiological studies of March 2003 even noted 
that the finding of effusion on the X-ray was doubtful due to 
its poor quality.  Based on this objective evidence, a 20 
percent evaluation under Codes 5258 is not warranted.  There 
is no objective evidence of dislocation of the joint and the 
noted swelling and effusion appear to be minimal.  This level 
of symptomatology would not warrant a higher 20 percent 
evaluation under Code 5258.  As the highest evaluation 
allowed under Code 5259 is 10 percent, these criteria are not 
for consideration.  Finally, the medical (to include 
radiological studies) has not found ankylosis or fixation of 
the right knee joint.  Therefore, consideration of the 
criteria under Code 5256 would not be appropriate.  

The veteran has provided evidence of increased symptomatology 
during periods of exacerbation.  These symptoms include 
swelling, stiffness, fatigue, and, most especially, periods 
of significant pain.  However, as reported in March 2003 and 
January 2004, these episodes apparently resolve quickly, and 
on most occasions within minutes.  The veteran has 
specifically denied that these episodes have resulted in any 
significant loss of additional functional ability.  He has 
told his examiner on two different occasions that these 
episodes of exacerbation have not limited his normal 
activities and he has denied that these episodes have 
interfered with his current employment.  Applying the 
principles of 38 C.F.R. § 4.40, 4.45, and 4.59, the Board 
finds that periods of exacerbation of the veteran's right 
knee symptomatology has not resulted in any additional 
limitation of his functional ability.  This finding is 
supported by the veteran's own lay observations noted on his 
examinations in March 2003 and January 2004.  Based on this 
analysis, the Board finds that limitation of motion in the 
right knee only warrants a 10 percent evaluation as the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.2.

Turning to instability associated with the right knee 
disorder, under Code 5257 a 10 percent evaluation is awarded 
for a slight degree of recurrent subluxation or lateral 
instability.  A moderate degree of instability is to be rated 
as 20 percent disabling, while severe instability is 
evaluated as 30 percent disabling.  The medical evidence has 
consistently found no instability in the right knee joint.  
While the veteran noted in January 2004 that at times his 
right knee would "feel" like it would give out, he 
acknowledged that the knee had never actually given out on 
him.  Without medical or lay evidence of actual instability 
in the right knee, an evaluation under Code 5257 is not 
authorized.  

Furthermore, there is no radiological evidence of a malunion 
or nonunion of the tibia and fibula in the right leg.  The 
examiner of January 2004 did find that there was a moderate 
level of osteoarthritis in the right knee joint, but there is 
no objective opinion that has noted a moderate level of 
functional disability in the right knee.  As previously 
noted, the veteran has denied that his right knee joint has 
caused any significant interference with his employment, 
industrial adaptability, or daily activities.  Therefore, an 
evaluation under Code 5262 cannot be established.  The 
veteran has not received a diagnosis or assessment for genu 
recurvatum in regards to his knee complaints and, thus, the 
criteria under Code 5263 is also not for application.  

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against the award of an 
evaluation in excess of 10 percent disabling for the 
veteran's right knee disability.  While the veteran is 
competent to report his symptoms, the medical findings and 
applicable laws and regulations do not support a higher 
evaluation.  The Board finds that the medical reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described more severe symptomatology 
associated with his right knee disability, his lay evidence 
is not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against a higher 
evaluation and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(Continued on next page.)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee post-operative lateral meniscus with 
arthritis is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



